DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/395,458, filed on 4/26/2019.
Claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 4/26/2019, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities:  in lines 3-4, “comprises a an existing” should be corrected to “comprises an existing”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in lines 3-4, “comprises a the existing” should be corrected to “comprises the existing”.  Appropriate correction is required.

Subject Matter Eligibility
Claim 1 is directed to a non-transitory machine-readable storage medium, which is a manufacture, which is a statutory category.  The steps recited are integrated into a practical application.  Thus, the examiner believes claim 1 is subject matter eligible under 35 U.S.C. 101.
Claim 9 is directed to a method, which is a process, which is a statutory category.  The steps recited integrated into a practical application.  Thus, the examiner believes claim 9 is subject matter eligible under 35 U.S.C. 101.
Claim 16 is directed to a non-transitory machine-readable storage medium, which is a manufacture, which is a statutory category.  The steps recited are integrated into a practical application.  Thus, the examiner believes claim 16 is subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al., US 2019/0188309 A1 (hereinafter “Anderson”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 9
Anderson discloses a non-transitory machine-readable storage medium comprising instructions (Anderson, [0035], see memory subsystem), that when executed, cause a processing resource to:
re-connect to a central database (Anderson, [0025], see connection restored; and Anderson, [0028], see monitoring connection between the primary database [i.e., central database] and the secondary database) comprising data stored in a table (Anderson, [0023], see changes to rows in tables; and Anderson, [0025], see database table), wherein the table comprises a total number of rows each associated with a version identifier (Anderson, [0023], see change indicator for each row in the table);
send a message to the central database comprising a request for a first number of rows out of the total number of rows (Anderson, [0029] and [0030], see change detection; Anderson, [0031], see querying the primary database to identify all the rows that have changed; and Anderson, Fig. 2, see identify changed rows);
receive data from the central database, wherein the data comprises a second number of rows out of the total number of rows (Anderson, [0032], see updating of the changed records in the secondary database, which includes sending the row data changed to the secondary database; and Anderson, Fig. 2, see update changed rows in secondary database);
determine whether each row of the second number of rows exists in a local table stored in a local cache (Anderson, [0026], see determine if there are rows within the table that need synchronization on the secondary database [i.e., where the table in the secondary database 
based on a determination that the second number of rows comprises a non-existing row, insert the non-existing row into the local table (Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system).
Claim(s) 9 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 9, Anderson discloses wherein the message comprises a version identifier associated with each of the first number of rows (Anderson, [0023], see change indicator for each row in the table, where the respective indicator for the respective row is the version identifier for that row);
based on a determination that a row out of the second number of rows exists in the local table, update a modified column in the existing row (Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system).
Note: The name is suggestive, but applicant has not defined what the “version identifier” represents in the claim(s).  As such, “version” is nonfunctional descriptive material.  Given the broadest reasonable interpretation, any indicator that the data is not the same/changed would satisfy the claim language.  Applicant may negate this interpretation by defining what the “version identifier” represents/indicates in the claim(s).

Claim 2
wherein the requested row information comprises a version identifier for each of the first number of rows (Anderson, [0023], see change indicator for each row in the table, where the respective indicator for the respective row is the version identifier for that row).

Claim 3
With respect to claim 3, Anderson discloses wherein the requested row information comprises a unique identifier for each of the first number of rows (Anderson, [0023], see change indicator for each row in the table, where the respective indicator for the respective row is the version identifier for that row and unique to that row).

Claim 4
With respect to claim 4, Anderson discloses wherein the local table comprises the first number of rows (Anderson, [0023], see changes to rows in tables; and Anderson, [0025], see database table); and
wherein the instructions, when executed, cause the processing resource to keep an unchanged row, wherein the unchanged row is in the first number of rows but not in the second number of rows (Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system, where if the row has not been altered, it will not be changed).

Claim 5
wherein the instructions, when executed, cause the processing resource to:
based on a determination that the second number of rows comprises an existing row, determine a modified column in the existing row (Anderson, [0029] and [0030], see change detection; Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system) and
update the modified column in the local table (Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system).

Claim 6
With respect to claim 6, Anderson discloses wherein the instructions, when executed, cause the processing resource to:
based on the determination that the second number of rows comprises the existing row, determine an unmodified column in the existing row (Anderson, [0029] and [0030], see change detection); and
leave the unmodified column unchanged in the local table (Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system, where if the row has not been altered, it will not be changed).

Claim 7
With respect to claim 7, Anderson discloses wherein the data comprises identifying information for a deleted row out of the first number of rows (Anderson, [0029] and [0030], 
wherein the instructions, when executed, cause the processing resource to delete the deleted row from the local table (Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system).

Claim 8
With respect to claim 8, Anderson discloses wherein the instructions, when executed, cause the processing resource to generate an initial copy of the local table (Anderson, [0023], see a mirrored or copied image of the rows).

Claim 10
With respect to claim 10, Anderson discloses wherein the total number of rows are each associated with a unique identifier (Anderson, [0023], see change indicator for each row in the table, where the respective indicator for the respective row is the version identifier for that row and unique to that row); and
wherein the local table comprises the first number of rows each associated with a unique identifier (Anderson, [0023], see changes to rows in tables; Anderson, [0025], see database table; and Anderson, [0023], see change indicator for each row in the table, where the respective indicator for the respective row is the version identifier for that row and unique to that row).

Claim 11
wherein the determining of the existence of each row out of the second number of rows is based on a comparison of the unique identifiers associated with the first number of rows and the unique identifiers associated with the second number of rows (Anderson, [0029] and [0030], see change detection; and Anderson, [0023], see change indicator for each row in the table, where the respective indicator for the respective row is the version identifier for that row).

Claim 12
With respect to claim 12, Anderson discloses wherein the data from the central database comprises information for a deleted row (Anderson, [0029] and [0030], see change detection; Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system); and
wherein the method comprises deleting the deleted row from the local table (Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system).

Claim 13
With respect to claim 13, Anderson discloses wherein the local table comprises the first number of rows (Anderson, [0015]);
wherein the method comprises keeping an unchanged row (Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system, where if the row has not been altered, it will not be changed); and
wherein the unchanged row is in the first number of rows but not in the second number of rows (Anderson, [0015]).

Claim 14
With respect to claim 14, Anderson discloses comprising determining the modified column, wherein the determination of the modified column comprises taking a differential between the data sent by the central database and the existing row (Anderson, [0029] and [0030], see change detection).

Claim 15
With respect to claim 15, Anderson discloses wherein each row in the second number of rows comprises a number of columns (Anderson, [0023], see changes to rows in tables; Anderson, [0025], see database table, where tables have columns; and Anderson, [0029] and [0030], see change detection).

Claim 16
Anderson discloses a non-transitory machine-readable storage medium comprising instructions (Anderson, [0035], see memory subsystem), that when executed, cause a processing resource to:
receive a message from a remote client, wherein the message comprises a request for a first number of rows from a table in a central database (Anderson, [0023], see changes to rows in tables; Anderson, [0025], see database table; Anderson, [0029] and [0030], see change 
determine an unmodified row in the number of rows based on a unique identifier and a version identifier associated with the unmodified row (Anderson, [0029] and [0030], see change detection; Anderson, [0031], see querying the primary database to identify all the rows that have changed; and Anderson, Fig. 2, see identify changed rows; and Anderson, [0023], see change indicator for each row in the table, where the respective indicator for the respective row is the version identifier for that row and unique to that row);
determine a modified row in the number of rows based on a unique identifier and a version identifier associated with the modified row (Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system; and Anderson, [0023], see change indicator for each row in the table, where the respective indicator for the respective row is the version identifier for that row and unique to that row); and
send the modified row to the remote client (Anderson, [0032], see updating of the changed records in the secondary database, which includes sending the row data changed to the secondary database [i.e., remote client]; and Anderson, Fig. 2, see update changed rows in secondary database).

Claim 17
With respect to claim 17, Anderson discloses wherein the instructions, when executed, cause the processing resource to:
not send the unmodified row (Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system, where if the row has not been altered, it will not be changed and, thus, it will not be sent).

Claim 18
With respect to claim 18, Anderson discloses wherein the instructions, when executed, cause the processing resource to:
determine a new row that is present in the table but not in the request (Anderson, [0029] and [0030], see change detection; Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system); and
send the new row to the remote client (Anderson, [0032], see updating of the changed records in the secondary database, which includes sending the row data changed to the secondary database [i.e., remote client]; and Anderson, Fig. 2, see update changed rows in secondary database).

Claim 19
With respect to claim 19, Anderson discloses wherein the determination of the new row is based on a unique identifier associated with the new row (Anderson, [0023], see changes to rows in tables; Anderson, [0025], see database table; and Anderson, [0023], see change indicator for each row in the table, where the respective indicator for the respective row is the version identifier for that row and unique to that row).

Claim 20
wherein the instructions, when executed, cause the processing resource to:
determine a deleted row out of the first number of rows (Anderson, [0029] and [0030], see change detection; Anderson, [0025] and [0026], see row altered (inserted, updated or deleted) on one system, it must also be altered on the other system); and
send data comprising information of the deleted row to the remote client (Anderson, [0032], see updating of the changed records in the secondary database, which includes sending the row data changed to the secondary database [i.e., remote client]; and Anderson, Fig. 2, see update changed rows in secondary database).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Aggarwal for efficiently updating rows in a data warehouse;
– Cheng et al. for supporting localized data changes in a mobile device;
– Goldring for lossless distribution of time series data in a relational database network; and
– Suzuki et al. for backup system for database.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152
Date: May 3, 2021
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152